DETAILED ACTION

1.    Claims 1 -20 are pending in this Office action.
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
                                        Claim Rejections - 35 USC §102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 1 -20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokil Jaidka  (US-9817893-B2).

a memory device coupled with the hardware processor; the hardware processor configured to at least:
“analyze content of material presented to a user for user consumption; generate entities and relationships between the entities specified in the content of material,” (col. 2 lines 63-col. 5 lines 28);
“detect the user’s behavior during the consuming of the content of the material, the detected user’s behavior including at least speed at which the user is consuming the material,” (col. 2 lines 63-col. 5 lines 28);
“generate weights to assign to the entities and relationships and based on the user’s behavior, updating the weights,” (col. 2 lines 63-col. 5 lines 28);
“search at least websites and social media databases to determine relevancy of the entities and relationships to the user,” (col. 2 lines 63-col. 5 lines 28);
“based on the relevancy, update the weights,” (col. 2 lines 63-col. 5 lines 28);
“generate a visualization that displays based on the weights, the entities as nodes and the relationships as edges between the nodes, the visualization changing over time based on the updating of the weights, (col. 2 lines 63-col. 5 lines 28)

As per claim 2, Jaidka further shows “wherein the content of the material comprises at least one of text, image and a video,” (col. 3 lines 5-col. 4 lines 60).
As per claim 3, Jaidka further shows “wherein the hardware processor is coupled with at least one of a digital glass, an electronic-book device, and a smart television,” (col. 3 lines 5-col. 4 lines 60).
As per claim 4, Jaidka further shows “wherein the weights are incremented based on a frequency of occurrence of the entities and relationships in the content being consumed,” (col. 3 lines 5-col. 4 lines 60).
As per claim 5, Jaidka further shows “wherein the weights are incremented based on an amount of user attention paid to the entities and relationships detected based on the user’s behavior,” (col. 3 lines 5-col. 4 lines 60).
As per claim 6, Jaidka further shows “wherein the weights are incremented based on the user’s previous knowledge of the entities and relationships, the user’s previous knowledge determined from the searching of the at least websites and social media databases,’ (col. 3 lines 5-col. 4 lines 60).
As per claim 7, Jaidka further shows “wherein the weights are incremented based on a current exposition of the entities and relationship determined from the searching of the at least websites and social media databases,” (col. 3 lines 5-col. 4 lines 60).
As per claim 8, Jaidka teaches “a computer-implemented method comprising”:

“generating entities and relationships between the entities specified in the content of material,” (col. 2 lines 63-col. 5 lines 28);
“detecting the user’s behavior during the consuming of the content of the material, the detected user’s behavior including at least speed at which the user is consuming the material,” (col. 2 lines 63-col. 5 lines 28);
“generating weights to assign to the entities and relationships and based on the user’s behavior, updating the weights,” (col. 2 lines 63-col. 5 lines 28);
“searching at least websites and social media databases to determine relevancy of the entities and relationships to the user,” (col. 2 lines 63-col. 5 lines 28);
“based on the relevancy, updating the weights,” (col. 2 lines 63-col. 5 lines 28);
“generating a visualization that displays based on the weights, the entities as nodes and the relationships as edges between the nodes, the visualization changing over time based on the updating of the weights, (col. 2 lines 63-col. 5 lines 28)
“wherein different states of the visualization based on different times selected can be visualized,” (col. 2 lines 63-col. 5 lines 28).
As per claim 9, Jaidka further shows “wherein the content of the material comprises at least one of text, image and a video,” (col. 3 lines 5-col. 4 lines 60).

As per claim 11, Jaidka further shows “wherein the weights are incremented based on a frequency of occurrence of the entities and relationships in the content being consumed,” (col. 3 lines 5-col. 4 lines 60).
As per claim 12, Jaidka further shows “wherein the weights are incremented based on an amount of user attention paid to the entities and relationships detected based on the user’s behavior,” (col. 3 lines 5-col. 4 lines 60).
As per claim 13, Jaidka further shows “wherein the weights are incremented based on the user’s previous knowledge of the entities and relationships, the user’s previous knowledge determined from the searching of the at least websites and social media databases,” (col. 3 lines 5-col. 4 lines 60).
As per claim 14, Jaidka further shows “wherein the weights are incremented based on a current exposition of the entities and relationship determined from the searching of the at least websites and social media databases,” (col. 3 lines 5-col. 4 lines 60).
As per claim 15, Jaidka teaches “a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to”:

“generate entities and relationships between the entities specified in the content of material,” (col. 2 lines 63-col. 5 lines 28);
“detect the user’s behavior during the consuming of the content of the material, the detected user’s behavior including at least speed at which the user is consuming the material,” (col. 2 lines 63-col. 5 lines 28);
“generate weights to assign to the entities and relationships and based on the user’s behavior, updating the weights,” (col. 2 lines 63-col. 5 lines 28);
“search at least websites and social media databases to determine relevancy of the entities and relationships to the user,” (col. 2 lines 63-col. 5 lines 28);
“based on the relevancy, update the weights,” (col. 2 lines 63-col. 5 lines 28);
“generate a visualization that displays based on the weights, the entities as nodes and the relationships as edges between the nodes, the visualization changing over time based on the updating of the weights, (col. 2 lines 63-col. 5 lines 28)
“wherein different states of the visualization based on different times selected can be visualized,” (col. 2 lines 63-col. 5 lines 28).
As per claim 16, Jaidka further shows “wherein the content of the material comprises at least one of text, image and a video,” (col. 3 lines 5-col. 4 lines 60).

As per claim 18, Jaidka further shows “wherein the weights are incremented based on a frequency of occurrence of the entities and relationships in the content being consumed,” (col. 3 lines 5-col. 4 lines 60).
As per claim 19, Jaidka further shows “wherein the weights are incremented based on an amount of user attention paid to the entities and relationships detected based on the user’s behavior,’ (col. 3 lines 5-col. 4 lines 60).
As per claim 20, Jaidka further shows “wherein the weights are incremented based on the user’s previous knowledge of the entities and relationships, the user’s previous knowledge determined from the searching of the at least websites and social media databases, and wherein the further weights are adjusted based on a current exposition of the entities and relationship determined from the searching of the at least websites and social media databases,” (col. 3 lines 5-col. 4 lines 60).


                                                             Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US- US-7296005-B2) by Minamino; Katsuki
(US- US-20180033051-A1) by Maynard; Chris


                                                          


                                                            

                                                          Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757. The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Jul. 14, 2021                                                  /KIM T NGUYEN/                                                                        Primary Examiner, Art Unit 2153